Evans, P. J.
The suit is in trespass against an officer for an alleged illegal eviction of the defendant under a dispossessory warrant issued under the Civil Code, § 4821. The parties concede that the only question in the ease is that shown.by the syllabus; and the ruling there made is fully supported by the authorities. Knoxville City Mills Co. v. Lovinger, 83 Ga. 563 (10 S. E. 230) ; Rusk v. Hill, 117 Ga. 722 (45 S. E. 42).

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.